DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 and rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, line 11, the claim recites a second OAM packet.  However, the claim makes no prior mention of a first OAM packet. Therefore, the manner in which a second OAM packet is obtained without first obtaining a first OAM is unclear from the context of the claims.  Further search and consideration is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wen et al. (WO 2015/192518 A1), hereinafter referred to as D1.
Regarding claims 1, 6, 7, and 12, D1 discloses an error detection method and system, which comprises:
determine that a port bit error fault occurs on the intermediate node (Referring to Figures 4-6, Step S502, on the P1/P2 node, equivalent to intermediate node, using the OTN error detection technology to determine whether there is a bit error limit, equivalent to port bit error fault, if there is a bit error limit, proceed to step S504, otherwise proceed to step S508.  See pages 6 and 7,), the intermediate node is between a first provider edge (PE) node and a second PE node (Referring to Figures 4-6, P1/P2 between PE1/PE2,) on a working segment traffic engineering tunnel, the first PE node is connected to the second PE node by separately using the working SR-TE tunnel and a protection SR-TE tunnel, the first PE node is an ingress node of the working SR-TE tunnel, the second PE node is an egress node of the working SR-TE tunnel (Referring to Figures 4-6, working LSP, equivalent to claimed SR-TE tunnel, between PE1 and PE2, ingress and egress nodes respectively, with a protection LSP for instances in which signal degradation occurs.  See page 8.)
obtain a second operation, administration and maintenance (OAM) packet comprising identification information, wherein the identification information identifies that signal degradation (SD) occurs in the working SR-TE tunnel; and send the second OAM packet to the second PE node using the SR-TE tunnel (Referring to Figures 4-6, if the error detection module determines that there is a bit error limit, signal degradation occurs in the working LSP, and generates a far-end error over-limit indication, the error transmission module sends the downstream PE node corresponding to the affected service (in the figure, the downstream node of P1), corresponding identification information, For the PE1, the downstream node of the P2 sends the specific OAM packet (hereinafter referred to as the far-end error indication (FEI), equivalent second OAM packet as a first OAM packet is interpreted as an initial OAM packet for LSP setup per the standard, which is referred to as the FEI packet, and is notified via the working LSP.  See pages 6 and 7.  See also page 8 and embodiment 2.).

Regarding claim 2 and 7, D1 discloses receive, using the working SR-TE tunnel, a first OAM packet from the first PE node; and encapsulate the identification information in the first OAM packet to obtain the second OAM packet (Referring to Figures 4-6 and 8, the error transmission module on the P1 device determines the service LSP affected by the ODUk, including the PE1-PE3 service and the PE2-PE3 service, and the error transmission module sends the FEI message to the PE1 and the PE2 in the LSP OAM encapsulation. The text uses the OAM packet structure described in G.8113.1, and defines a new OPCode value to indicate that the packet is a FEI packet. The packet carries an error indication (with an alarm of 1, no alarm is 0), Figure 8 A packet encapsulation of the service and the OAM packet according to the second embodiment of the present invention, and the packet encapsulation is as shown in FIG. 8.  See page 8.)

Regarding claim 3, 8, and 13, D1 discloses wherein the second OAM packet is a continuity check message (CCM) (Referring to Figures 4-6 and 8, the error transmission module on the P1 device determines the service LSP affected by the ODUk, including the PE1-PE3 service and the PE2-PE3 service, and the error transmission module sends the FEI message to the PE1 and the PE2 in the LSP OAM encapsulation. The text uses the OAM packet structure described in G.8113.1, and defines a new OPCode value to indicate that the packet is a FEI packet, equivalent to CCM. The packet carries an error indication (with an alarm of 1, no alarm is 0), Figure 8 A packet encapsulation of the service and the OAM packet according to the second embodiment of the present invention, and the packet encapsulation is as shown in FIG. 8.  See page 8.)

Regarding claim 4, 9, and 14, D1 discloses wherein the identification information is carried in a flag field in the CCM (Referring to Figures 4-6 and 8, the error transmission module on the P1 device determines the service LSP affected by the ODUk, including the PE1-PE3 service and the PE2-PE3 service, and the error transmission module sends the FEI message to the PE1 and the PE2 in the LSP OAM encapsulation. The text uses the OAM packet structure described in G.8113.1, and defines a new OPCode value, equivalent to flag field, to indicate that the packet is a FEI packet, equivalent to CCM. The packet carries an error indication (with an alarm of 1, no alarm is 0), Figure 8 A packet encapsulation of the service and the OAM packet according to the second embodiment of the present invention, and the packet encapsulation is as shown in FIG. 8.  See page 8.)

Regarding claim 5, 10, and 15, D1 discloses wherein the identification information is carried in a reserved field in the CCM (Referring to Figures 4-6 and 8, the error transmission module on the P1 device determines the service LSP affected by the ODUk, including the PE1-PE3 service and the PE2-PE3 service, and the error transmission module sends the FEI message to the PE1 and the PE2 in the LSP OAM encapsulation. The text uses the OAM packet structure described in G.8113.1, and defines a new OPCode value, equivalent to flag field and reserved field, to indicate that the packet is a FEI packet, equivalent to CCM. The packet carries an error indication (with an alarm of 1, no alarm is 0), Figure 8 A packet encapsulation of the service and the OAM packet according to the second embodiment of the present invention, and the packet encapsulation is as shown in FIG. 8.  See page 8.)

Regarding claims 11, 16, and 17, D1 discloses send, using the protection SR-TE tunnel, an automatic protection switching (APS) packet to the first PE node after the second PE node switches to the protection SR-TE tunnel, wherein the APS packet instructs the first PE node to switch to the protection SR-TE tunnel to communicate with the second PE node/wherein the first PE node is further configure to: switch from the working SR-TE tunnel to the protection SR-TE tunnel (Referring to Figures 4-6 and 8, protection switching is performed for the working LSP when signal degradation occurs and signaled to the PE accordingly, equivalent to APS packet, to utilize the protected LSP.  See page 8.)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Holness (US20170339028A1) - protection switching in a packet network based on signal/service degrade includes monitoring a packet network connection; detecting the packet network connection has a signal/service degrade including a condition where the packet network connection is operational, but experiencing errors below a threshold; and responsive to detection of the signal/service degrade one or more of notifying nodes in the packet network and performing a protection switch based on the signal/service degrade.
Skalecki et al. (US20200366613A1) - Segment Routing (SR) Traffic Engineering (SR-TE) in a network include receiving link utilization measurements at a Label Edge Router (LER) with the link utilization measurements flooded by one or more Label Switch Routers (LSRs); and, responsive to one or more of detecting congestion and underutilization on one or more links associated with an SR tunnel at the LER based on the received link utilization measurements, performing one or more actions at the LER to one or more of alleviate the congestion and re-optimize the underutilization.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD L MILLS whose telephone number is (571)272-3094. The examiner can normally be reached Monday through Friday from 9-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on 571-272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DONALD L. MILLS
Primary Examiner
Art Unit 2462



/Donald L Mills/            Primary Examiner, Art Unit 2462